      Case 1:18-cv-12452-PBS Document 12 Filed 11/28/18 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

JULIO RAMIREZ,                      )
                                    )
          Petitioner,               )
                                    )
          v.                        )      C.A. No. 18-12452-PBS
                                    )
STEVEN W. TOMPKINS, Suffolk         )
County Sheriff, et al.,             )
                                    )
          Respondents.              )


                                 ORDER

                          November 28, 2018

Saris, C.J.

     Immigration detainee Julio Ramirez, who is confined at the

South Bay House of Correction, has filed a petition for a writ

of habeas corpus under 28 U.S.C. § 2241 and an Emergency Motion

for an order that he be transported to the Cambridge District

Court on December 5, 2018.

     Accordingly, this Court hereby orders that:

     1.   The Clerk of this Court shall serve a copy of the

Petition and the Emergency Motion upon the Respondents and the

United States Attorney for the District of Massachusetts.

     2.   Respondents shall, no later than 1:00pm on Friday,

November 30, 2018, show cause why the Emergency Motion should

not be granted.
      Case 1:18-cv-12452-PBS Document 12 Filed 11/28/18 Page 2 of 2



     3.     Respondents shall, no later than Wednesday, December

12, 2018, show cause why the Petition should not be granted.

     4.     In order to give the Court time to consider the

matter, unless otherwise ordered by the Court, Petitioner shall

not be moved outside the District of Massachusetts without

providing the Court 48 hours’ advance notice of the move and the

reason therefor.    Any such 48-hour notice period shall commence

at the date and time such notice is filed and expire 48 hours

later, except “[i]f the period would end on a Saturday, Sunday,

or legal holiday, the period continues to run until the same

time on the next day that is not a Saturday, Sunday, or legal

holiday.”    Fed. R. Civ. P.   6(a)(2)(C).


     SO ORDERED.

                                /s/ Patti B. Saris      _
                               PATTI B. SARIS
                               CHIEF, U.S. DISTRICT JUDGE




                                   2
